Citation Nr: 1724609	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  10-03 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral carpal tunnel syndrome.

2.  Entitlement to service connection for a back disability, to include the cervical and lumbar spine.


REPRESENTATION

Ohio Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from August 1976 to April 1984.

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran testified before a Decision Review Officer at the RO in October 2009 and before the undersigned Veterans Law Judge (VLJ) via videoconference in May 2015.  Transcripts of the hearings have been associated with the record.

In July 2015, the Board dismissed the issues of entitlement to service connection for neurology problems exclusive of fibromyalgia symptoms, bilateral hearing loss disability, and fibrocystic breast disease on the basis of the Veteran's request for withdrawal of her appeal as to those issues.  The issues of entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD), bilateral carpal tunnel syndrome, and a back disability were remanded for additional development of the record.  While the appeal was in remand status, the Agency of Original Jurisdiction (AOJ) granted service connection for PTSD.  As that action by the AOJ constituted a full grant of the benefit sought on appeal, that issue is no longer in appellate status.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Carpal Tunnel Syndrome

In the July 2015 remand, the Board noted that the Veteran's service included duties in transportation management, and that she asserted that carpal tunnel syndrome was due to such duties during service, to include a great deal of typing.  The Board further noted that the Veteran had testified that she had undergone carpal tunnel surgery.  It directed that the Veteran be afforded an examination to determine the etiology of any current carpal tunnel syndrome.  

Review of VA treatment records indicates the Veteran's reported history of carpal tunnel release.   

In the report of the November 2015 VA examination conducted pursuant to the July 2015 remand, the examiner indicated that the claims file had not been reviewed.  He determined that the Veteran did not have a peripheral nerve condition.  With respect to the Veteran's history, the examiner noted only that the Veteran was claiming service connection for carpal tunnel syndrome.  He conducted a physical examination, but specified that nerve conduction studies had not been performed.  It is unclear, considering the Veteran's reported symptoms, whether such testing would be appropriate.  Physical examination revealed that there were scars "related to any conditions or to the treatment of any conditions listed in the Diagnosis section"; however, the examiner did not describe the nature of such.  Moreover, as noted, the examiner provided no diagnosis, concluding instead that the Veteran did not have a peripheral nerve condition.  Thus, the condition to which the examiner refers with regard to the question concerning scars is also not clear.  

The November 2015 examiner concluded that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness, reasoning that the Veteran did not have a diagnosis of carpal tunnel syndrome on which to opine.  His report does not appear to include consideration of the Veteran's history, any findings specifically referable to the reported surgery, or an assessment of whether there were residuals of the reported surgery (as acknowledged above, scars were noted, but their extent and nature were not discussed).  Critically, the Veteran's claims file had not been reviewed as directed in the July 2015 remand. 

In light of the deficiencies discussed above, the Board has determined that an additional examination is necessary to address the question of whether a diagnosis of carpal tunnel syndrome has been made or is currently appropriate, whether such is related to service, and if so, whether there are current symptoms or any residuals of condition or any treatment therefor.  

Back Disability

In the July 2015 remand, the Board observed that service treatment records reflected various instances of treatment for low back complaints.  The Veteran complained of back pain in June 1980.  At various times during 1982, she complained of low back pain and was assessed with mechanical low back pain and muscle spasms.  On examination in November 1984, she reported back problems.  The Board directed that a VA examination be conducted to determine the etiology of any current spine disability.

The reports of VA examinations carried out in November 2015 indicate that the claims file was not reviewed.  They also include a review of the medical evidence, to include imaging reports reflecting an impression of anterolisthesis, levoscoliosis, and degenerative disc disease of the lumbar spine; and an impression of multilevel degenerative disc disease and facet joint arthritis of the cervical spine.  The examiner acknowledged that diagnostic testing documented arthritis.  Nevertheless, he concluded that the Veteran had never been diagnosed with a cervical or thoracolumbar spine condition.   He concluded that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness, reasoning that the Veteran did not have a diagnosis of a back condition on which to opine.  

The VA examiner's statement that there was no condition of the cervical or thoracolumbar spine is contradicted by the record and by his own report indicating arthritis.  Thus, the examination reports are not adequate for the purpose of deciding this appeal.  An additional examination should be conducted to obtain an opinion regarding the etiology of the current cervical and thoracolumbar spine disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Schedule a VA examination, by a physician examiner skilled in the diagnosis and treatment of carpal tunnel syndrome and other such neurological disorders who has not previously examined the Veteran, to determine the nature and etiology of her claimed carpal tunnel syndrome.  The examiner should be provided access to the electronic claims file record, and the examination report should specify that the record was reviewed in conjunction with the examination.  The examiner should elicit a complete history, the pertinent details of which should be included in the examination report.

Any and all studies, tests and evaluations (to include nerve conduction studies) deemed necessary by the examiner should be performed.   

Upon review of the claims file and examination of the Veteran, the examiner should indicate whether a diagnosis of carpal tunnel syndrome is appropriate, or whether there are any residuals resulting from prior treatment of carpal tunnel syndrome.  If so, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that carpal tunnel syndrome had its clinical onset during active service or is otherwise the result of a disease or injury in service.  

The examiner is asked to explain the reasons underlying any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

In discussing his or her rationale, the examiner should specifically address the evidence of record, to include evidence regarding the Veteran's duties during service and her report of undergoing carpal tunnel release following service.    

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

2.  Schedule a VA examination, by an examiner who has not previously examined the Veteran, to determine the nature and etiology of her claimed cervical and thoracolumbar spine disabilities.  The examiner should be provided access to the electronic record, and the examination report should specify that the record was reviewed in conjunction with the examination.  The examiner should elicit a complete history, the pertinent details of which should be included in the examination report.

Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.   

Upon review of the claims file and examination of the Veteran, the examiner should identify all diagnoses referable to the Veteran's spine.  The examiner should then provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosis of the cervical or thoracolumbar spine had its clinical onset during active service or is otherwise the result of a disease or injury in service.  

The examiner is asked to explain the reasons underlying any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

In discussing his or her rationale, the examiner should specifically address the evidence of record, to include evidence regarding spine symptomatology during service and any findings referable to that symptomatology.    

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

3.  Review the examination reports for compliance with the Board's remand directives.  Any inadequacies should be addressed prior to recertification to the Board.

4.  Then, after undertaking any additional development that is deemed warranted, readjudicate the claims on appeal, with application of all appropriate laws and regulations, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

